Case: 13-11836    Date Filed: 09/25/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-11836
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:12-cv-00015-WLS



BANK OF CAMILLA,

                                                         Plaintiff - Appellant,

                                     versus

ST. PAUL MERCURY INSURANCE COMPANY,

                                                         Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 25, 2013)

Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Bank of Camilla (“the Bank”) appeals the district court’s grant of judgment

on the pleadings in favor of St. Paul Mercury Insurance Company (“St. Paul”) on
                Case: 13-11836        Date Filed: 09/25/2013       Page: 2 of 4


the Bank’s breach of contract and bad faith refusal to pay claims arising under

Georgia law. After thorough review, we affirm.

       This case arises out of St. Paul’s failure to provide the Bank insurance

coverage for claims made against the Bank in a 2009 lawsuit filed in Georgia state

court (“the underlying suit”), alleging violations of the Uniform Commercial Code

and the Georgia Uniform Fraudulent Transfer Act. 1 When the underlying suit was

filed, the Bank had an insurance policy with St. Paul. But because the Bank

believed that the allegations of the complaint were not covered by this policy, it did

not submit a claim. In January 2010, the Bank entered into a new policy with St.

Paul (“the 2010 Policy”) and added additional coverage.

       In October 2010, the plaintiffs in the underlying suit filed an amended

complaint that abandoned the previous causes of action and instead asserted new

ones based on the same facts. The Bank filed a claim for coverage under the 2010

Policy. St. Paul denied coverage, asserting that the underlying suit was pending

prior to the 2010 Policy’s effective date and the amended complaint did not

constitute a new “Claim” under the policy. The Bank later settled the underlying

suit and sued St. Paul for breach of contract and bad faith refusal to pay. The




1
  “We accept all the facts in the complaint as true and view them in the light most favorable to
the nonmoving party.” Cunningham v. Dist. Att’ys Office for Escambia Cnty., 592 F.3d 1237,
1255 (11th Cir. 2010).
                                                 2
              Case: 13-11836     Date Filed: 09/25/2013    Page: 3 of 4


district court granted St. Paul’s motion for judgment on the pleadings, and this is

the Bank’s appeal.

      “We review de novo the grant of judgment on the pleadings by the district

court.” Hardy v. Regions Mortg, Inc., 449 F.3d 1357, 1359 (11th Cir. 2006).

“Judgment on the pleadings is proper when no issues of material fact exist, and the

moving party is entitled to judgment as a matter of law based on the substance of

the pleadings and any judicially noticed facts.” Cunningham v. Dist. Atty’s Office

for Escambia Cnty., 592 F.3d, 1237, 1255 (11th Cir. 2010) (internal quotation

marks omitted). We may also consider documents attached to the plaintiff’s

complaint if they are (1) central to the plaintiff’s claim and (2) undisputed. See

Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). And we may affirm the

district court’s decision on any ground the record supports, even if the district court

did not rely on that ground. Ironworkers Local Union 68 v. AstraZeneca Pharms.,

LP, 634 F.3d 1352, 1360 (11th Cir. 2011).

      The 2010 Policy “covers only Claims first made during the Policy Period,”

which began in January 2010. A “Claim” is defined as “a civil proceeding against

any Insured commenced by the service of a complaint or similar pleading . . . on

account of a Wrongful Act.” The Policy further defines “Wrongful Act” as

including various categories of actions, “but only to the extent that coverage is




                                          3
                 Case: 13-11836       Date Filed: 09/25/2013        Page: 4 of 4


granted for such acts pursuant to an Insuring Agreement made part of this Policy.” 2

The underlying suit was a Claim that commenced with the service of the original

complaint in 2009. Under the 2010 Policy, St. Paul was not required to cover

Claims first made prior to 2010, including the underlying suit. That the plaintiffs

later filed an amended complaint does not change the result. The amended

complaint was filed as part of the same civil proceeding and thus did not constitute

a new Claim. The district court therefore properly granted St. Paul’s motion for

judgment on the pleadings.

       AFFIRMED.




2
  The Bank argues that, because the definition of “Wrongful Act” is limited to acts “only to the
extent that coverage is granted” by St. Paul, the actions alleged in the 2009 complaint were not
Wrongful Acts because St. Paul never provided coverage in 2009. But reading the above
language as a reference to whether St. Paul provided coverage for a previous event would
eviscerate the 2010 Policy’s exclusion of coverage for claims made prior to the policy period.
Rather, the above language is best understood as limiting the definition of “Wrongful Act” to
only those categories of acts that are actually covered under the current policy. See Bd. of
Regents of Univ. Sys. of Ga. v. A.B. & E., Inc., 357 S.E.2d 100, 103 (Ga. Ct. App. 1987) (“It is
well established that a court should avoid an interpretation of a contract which renders portions
of the language of the contract meaningless.”). That is, an act the policy does not cover is not a
“Wrongful Act” under the policy; the definition does not mean an act only becomes wrongful
when coverage is provided. Because the Bank purchased additional coverage with the 2010
Policy that encompasses the categories of acts alleged in the amended complaint in the
underlying suit, those acts are “Wrongful Acts” within the meaning of that policy.
                                                 4